Citation Nr: 0109637	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1956, and from May 1957 to July 1961.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1994 rating decision in 
which the RO denied the veteran's claim for service 
connection, inter alia, for a back disorder.  The veteran 
filed an NOD in September 1994, and the RO issued an SOC in 
December 1994.  The veteran filed a substantive appeal in 
January 1995.  In May 1995, the veteran testified before a 
Hearing Officer at the VARO in Phoenix.  A Supplemental 
Statement of the Case (SSOC) was issued in September 1995.  
In February 1997, the veteran testified before the 
undersigned Board Member during a travel board hearing.  

The veteran's appeal subsequently came before the Board, 
which, in a June 1997 decision, as to the low back issue, 
remanded the appeal to the RO for further development.  The 
RO issued SSOC's in March and June 1998.  Thereafter, the 
veteran's appeal was returned to the Board, which, in a 
September 1998 decision, denied the veteran's claim for 
service connection for a low back disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (CAVC).  In that litigation, the 
Court issued an order, dated in August 2000, in which it 
vacated the Board's decision, and remanded the case for 
additional development.  The Court remanded the case to the 
Board under the authority of 38 U.S.C.A. § 7252(a) (West 1991 
& Supp. 2000).  


REMAND

In reviewing the evidence of record, the Board notes that the 
veteran underwent a VA examination in November 1997.  He 
reported subjective complaints of daily low back pain, with 
occasional numbness and tingling sensation in both lower 
extremities since 1958.  The veteran reported that his back 
pain first began while stationed in Korea, following a fall 
from a "revetment".  He indicated that the pain remained 
mild until he sustained another injury to his back in 1957, 
in which a vehicle he was performing repairs fell on him.  

It was noted that following his release from service, the 
veteran was employed as an aircraft mechanic from 1961 to 
1969.  He denied any additional injuries to his back 
following his release from service, but reported that he 
experienced a gradual progression of back pain.  Following 
clinical evaluation and X-ray study, the examiner diagnosed 
the veteran with first degree spondylolisthesis at L5-S1, 
with degenerative disk disease, and degenerative joint 
disease of the lumbar spine.  The examiner noted that 
spondylolisthesis was a congenital or developmental disorder 
which was either present at birth or developed within the 
proximate first decade or decade and half of life.  Traumatic 
spondylolisthesis was noted to be unusual.  The examiner 
further reported that the fact that the veteran was able to 
function full time and in a full capacity as an aircraft 
mechanic from 1961 to 1969 would indicate that there was no 
definite or significant functional impairment with respect to 
his low back prior to discharge from military service.  It 
was opined that: 

There is overall a very low probability, if any, 
that not any low back impairment resulted from 
incidents during the [s]ervice as opposed to the 
natural progression of what likely was a pre-
existing condition.  

Subsequently, the veteran was medically examined for VA 
purposes in May 1998.  He reported his medical history, 
noting that he had begun to experience backache and numbness 
of the lower extremities in 1958.  The veteran indicated that 
he had not required special care for his symptoms, but 
instead had lived with the discomfort.  Following a clinical 
evaluation, the examiner reported that the veteran had 
spondylolisthesis of L5-S1, with evidence of degenerative 
changes in the low lumbar spine, especially at the involved 
disc space level.  The veteran was noted to have a 40+ year 
history of low back pain, with only one injury noted in 1954.  
The examiner stated:

It is well recognized, I believe . . . that 
someone with spondylolisthesis can be 
asymptomatic until an injury and then once the 
injury takes place, not that the injury causes 
the spondylolisthesis but causes a potentially 
unstable back to become symptomatic and remain 
symptomatic forever thereafter.  It would seem to 
this examiner that [the veteran's] 1954 episode 
started the onset of symptoms of a chronic nature 
which have persisted to the present time and may 
have been aggravated by the car repair episode 
that the [veteran] describes in 1957.  
Neurologically, the [veteran], on this 
examination, seemed to be intact.  

The Board may consider only independent medical evidence to 
support its findings, and must cite to competent evidence of 
record to support its conclusions.  See Rucker v. Brown, 10 
Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  

The Court of Appeals for Veterans Claims has held that it is 
the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a 
case, and to state reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet.App. 420, 424-25 
(1998); see also Owens v. Brown, 7 Vet.App. 429, 433 (1995) 
("[I]t is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases.").  The 
Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

The Board is cognizant that neither VA examiner in their 
examination report findings, indicated whether the 
degenerative disc condition associated with the veteran's low 
back was a symptom of his spondylolisthesis.  The Court 
specifically addressed this issue in its August 2000 order.  
In light of the Court's concerns, and in light of the 
conflicting VA medical opinions, and in keeping with the 
development ordered by the Court, the veteran's appeal is 
hereby remanded to the RO for additional development as 
outlined below.  In this respect, the VA examiners who 
conducted the veteran's November 1997 and May 1998 
examinations, if still available, should be asked to further 
clarify their opinions.  Additionally, the veteran should 
also be scheduled for a current VA orthopedic examination, so 
that additional evidentiary findings may be made.  

Furthermore, on remand, the RO must determine whether clear 
and unmistakable evidence exists to rebut the presumption of 
soundness and, if so, whether, pursuant to Maxson v. West, 
there has been aggravation of a pre-existing condition.  See 
Maxson, 12 Vet. App. 453 (1999); see also 38 U.S.C.A. § 1111 
("[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."); Kinnaman v. Principi, 4 
Vet.App. 20, 27 (1993) (VA bears burden of proof to rebut 
presumption of soundness).  

Finally the Board is aware that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was enacted.  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since this case is being returned to 
the RO for further evidentiary development, the RO should 
ensure that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished. 



Accordingly, the veteran's appeal is REMANDED to the RO for 
the following action:

1. The RO should ask the veteran whether 
he has received any treatment for his 
low back disorder since May 1998.  
Based upon his response, the RO should 
obtain copies of any pertinent 
treatment records referable to 
treatment for a low back disorder from 
the identified source(s), and 
associate them with the claims folder.  

2. The RO should refer the veteran's 
claims file, including this Remand 
decision, to the VA examiners who 
conducted the veteran's examinations 
in November 1997 and May 1998, if 
those examiners are available.  Each 
examiner should be requested to review 
his or her respective examination 
report, and the claims file, and 
answer the following questions:

a. Are the degenerative changes in the 
veteran's low back related to his 
diagnosed L5-S1 spondylolisthesis?  

b. If not, what is the etiology of the 
degenerative changes, and are they 
related to any in-service injuries?

c. Each examiner should further be 
asked to again comment on the 
relationship, if any, of the 
veteran's current low back 
disability and the injuries noted 
during service.  

If the examiners are no longer available for 
this purpose, it should be documented for the 
record, with an explanation as to why they 
were unavailable.  

3. Thereafter, the veteran should be 
scheduled for an additional orthopedic 
medical examination so a current 
evaluation with respect to the nature and 
extent of his low back disorder may be 
undertaken.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  Such review should be documented 
for the record.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  In particular, the 
examiner should express an opinion as to 
the date of onset of the veteran's low 
back disability, to include the degree of 
likelihood that the veteran's reported 
injury in 1954 started the onset of his 
symptoms associated with his 
spondylolisthesis, and as such, became 
aggravated by an injury in 1957, or other 
incident of service.  All opinions 
expressed should be supported by reference 
to pertinent evidence.  Furthermore, the 
examiner should additionally answer the 
following questions: 

a. Are the degenerative changes in the 
veteran's low back related to his 
diagnosed L5-S1 spondylolisthesis?  

b. If not, what is the etiology of the 
degenerative changes, and are they 
related to any in-service injuries?  

4. Regarding the examination scheduled in 
connection with this Remand, and the 
RO's preliminary request for 
additional evidence, the veteran is 
hereby advised that his cooperation 
with the RO is necessary, and that 
there may be consequences of a failure 
to report for any scheduled 
examination without good cause, or 
failing to assist in providing any 
other evidence deemed necessary, 
pursuant to 38 C.F.R. § 3.655 (2000).  

5. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim, ensuring that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given the 
requisite opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




